Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed November 9, 2022 is acknowledged.  Claim 1 is amended and claims 17-31 and 34 are withdrawn from consideration.  Claims 1-9 and 12-16 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed August 22, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen et al., US 2009/0321340 (Rampen, IDS) in view of Krull, US 2014/0190880 (Krull).
Regarding claim 1, Rampen discloses a filter cartridge (abstract, figs. 3-4) comprising:
A filter housing (REF 3) including a top end and a bottom end and an annular sidewall extending therebetween, the top end including a top annular end wall, wherein the filter housing comprises a top member (REF 9) and a bottom member (REF 6) that are formed separate and joined together (see fig. 9), the top member providing the top end and the bottom member providing the bottom end;
A fluid flow interface at the top end, the fluid flow interface including an inlet port (REF 10, fig. 4) for receiving unfiltered fluid and an outlet port (REF 11) for returning filtered fluid;
A thread (REF 12) provided by the filter housing;
A filter media (REF 8) arranged in the filter housing providing a pressurized fluid filter (¶ 0028), the filter media along a fluid flow path through the filter housing from the inlet port to the outlet port with the filter media being arranged in fluid series between the inlet port and the outlet port (fig. 11); 
A torsion lock detent member (REF 24, 25, fig. 4) provided by the top member, wherein the top member (REF 9) integrally provides both of the thread (REF 12) and the torsion lock detent member (REF 24, 25) in a predetermined angular orientation (fig. 4); and
A plurality of seals (REF 20, fig. 9) for the outlet port (REF 11, fig. 4) and the inlet port (REF 10).
Rampen does not explicitly disclose that the filter media is an engine filter for fuel or oil filtration.  However, Rampen discloses that the filter is suitable for any pressurized fluid (abstract), where the filter media may be one of any wide variety of commonly used filter media, depending on the particular contaminates of concern (¶ 0028).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify Rampen to utilize a filter media for fuel or oil filtration since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).  Furthermore, such a modification would provide no more than predictable and reliable results, i.e. filtration of the intended fluid.
Rampen does not disclose an inlet seal and outlet seal being separated by an opening therebetween through which the fluid flow path passes, said inlet seal and outlet seal located radially inside of the torsion lock detent member.  However, Krull discloses a filtration device (abstract, figs. 1-3) having a top end with an inlet (via REF 142), an inlet seal (REF 172), an outlet (REF 196), and an outlet seal (REF 198), wherein the inlet seal and the outlet seal being separated by an opening therebetween (fig. 1) and each radially within torsion lock detent members (REF 210, fig. 3).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the inlet/outlet seal arrangement of Rampen to include the seal arrangement and positioning as described in Krull since it has been shown that such inlet/outlet alternatives are effective in providing fluid tight connections between multiple flow paths within a filtration cartridge top member where such modifications would be obvious to try for one having ordinary skill in the art absent a showing of criticality or unexpected results.
Regarding claim 2, Rampen (in view of Krull) discloses a cartridge wherein the predetermined angular orientation is fixed, via integral construction, and non-movable between the thread (REF 12) and the torsion lock detent member (REF 24, 25).  
Regarding claim 3, Rampen (in view of Krull) discloses a cartridge wherein the top member (REF 9) unitarily provides both of the thread (REF 12) and the torsion lock detent member (REF 24, 25).
Regarding claim 5, Rampen (in view of Krull) discloses a cartridge further comprising:
A nipple portion (top distal end, fig. 11) at the top end, the top annular end wall extending radially outwardly beyond the nipple portion and connecting the annular sidewall at a shoulder region (curved region radially proximate to REF 24, 25, fig. 4), the nipple portion projecting away from the bottom end and above the top annular end wall;
Wherein the torsion lock detent member (REF 24, 25) extends between the nipple portion and the shoulder region, the torsion lock detent member being positioned axially below the nipple portion and axially above a surface of the top annular end wall and entirely above the shoulder region (figs. 4, 9); and
Wherein at least part of the nipple portion is provided by the top member (fig. 9).
While Rampen does not explicitly disclose that at least part of the nipple portion is integrally provided by the top member, it would have been obvious to provide such elements integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04, Section V, Part B).
Regarding claim 6, Rampen (in view of Krull) discloses a cartridge wherein the torsion lock detent member (REF 24, 25, fig. 4) projects from the top annular end wall, wherein no portion of the filter housing is elevated above the torsion lock detent member radially outside of the torsion lock detent member (figs. 4, 9).
Regarding claim 7, Rampen (in view of Krull) discloses a cartridge wherein the torsion lock detent member comprises at least two torsion lock tabs (REF 24, 25, fig. 4) projecting from and above the top annular end wall, the at least two torsion lock tabs arranged at a regular angular spacing about the annular end wall (fig. 4).
While Rampen is silent with respect to the recited dimensions of the torsion lock tabs, it can be envisioned that Rampen satisfies the dimensional requirements based at least in part on figures 4 and 7-8, the maximum dimensions of 40mm length, 10mm thick, and 10mm height appearing to encompass respective dimensions of torsion lock tabs provided in Rampen (REF 24, 25).  In the alternative, while Rampen is silent with respect to the recited dimensions, Rampen recognizes that the size and shape of the lock tabs require optimal dimensions to interface with locking tab actuators (¶ 0034).  Therefore, it would have been no more than obvious to one having ordinary skill in the art to provide a detent within said recited dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.04, Section II, Part A).
Regarding claim 8, Rampen (in view of Krull) discloses a cartridge further comprising a valve actuator (distal end of nipple portion) provided at the nipple portion, the valve actuator member being offset from a central axis of the filter cartridge.
Regarding claim 9, Rampen (in view of Krull) discloses a cartridge wherein the valve actuator member comprises a valve actuator within the nipple portion (interior of REF 11).
Regarding claim 12, Rampen (in view of Krull) discloses a cartridge wherein the shoulder region (curved region radially proximate to REF 24, 25, fig. 4) defines an external dome surface (figs. 4, 9).
Regarding claim 13, Rampen (in view of Krull) discloses a cartridge wherein the external dome surface (as recited above) comprises a curved surface tapering continuously downwardly as the external dome surface extends from the top annular end wall toward the thread (REF 12).
Regarding claim 15, Rampen (in view of Krull) discloses a cartridge further comprising a channel (region below REF 12 along an annular sidewall) defined along a length of the thread (REF 12) and capable of allowing threaded engagement with another component (figs. 4, 11).  Since the filter head, radial key, etc. are not positively recited as components of the cartridge itself, such structural relationships are not considered to provide patentable weight to the claim.  Furthermore, the examiner considers the thread and channel to be capable of engaging a threaded connection with another component as seen in figure 11 of Rampen.
Regarding claim 16, Rampen (in view of Krull) discloses a cartridge wherein the thread (REF 12) and torsion lock detent member (REF 24, 25, fig. 4) are arranged in the predetermined angular orientation with a key free relationship therebetween, there being no elements between said components related to a key/lock system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen in view of Krull as relied upon in the rejection of claim 1 set forth above, and in further view of Janik, US 5035797 (Janik, IDS).
Regarding claim 4, while Rampen (in view of Krull) discloses a filter cartridge suitable for pressurized fluids (abstract) comprising filter media configured for a desired contaminant, Rampen does not explicitly disclose that the filter media is a pleated media as recited in claim 4.  However, Janik discloses that it is common to use pleated filtration media (REF 70, 92, C4/L40-41, C4/L68-C5/L2) in fuel/oil filtration cartridges (abstract), wherein the pleated filter media is in a ring configuration (figs. 2-3) and comprises a top end cap (REF 94) sealingly bonded to an upper end of the filter media and a bottom end cap sealingly bonded to a bottom end of the filter media (C5/L13-15).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter cartridge of Rampen (in view of Krull) to include a pleated filtration media as described in Janik since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07).  Furthermore, such a combination would be obvious to try providing no more than predictable and reliable results, i.e. filtration of contaminants from a fluid.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampen in view of Krull as relied upon in the rejection of claims 1 and 5 set forth above, and in further view of Reid, US 6533931 (Reid, IDS).
Regarding claim 14, Rampen (in view of Krull) does not explicitly disclose a cartridge where the top annular end wall defines an external upper surface that is non-flat and tapers continuously downwardly as the filter housing extends along a top annular end wall from the nipple portion through a shoulder region with the shoulder region continuing to taper continuously downwardly to transition into an annular sidewall.  However, Reid discloses filtration cartridges (abstract, figs. 1-3) comprising a nipple portion (REF 33) and a top annular end wall (curved portion from REF 33 to vertical sidewall) that is non-flat and tapers continuously downwardly as the filter housing extends along a top annular end wall from the nipple portion (REF 33) through a shoulder region (radially distal curved portion of top annular end wall above), where the shoulder region continues to taper continuously downwardly to transition into an annular sidewall (vertical sidewall between REF 33 and REF 46, fig. 3).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the filter cartridge of Rampen (in view of Krull) as described in Reid since it has been held that such changes in shape are merely matters of design choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration or shape was significant or provided unexpected results (MPEP 2144.04, Section IV, Part B).
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered and are persuasive.  However, new grounds of rejection are provided in light of Krull, US 2014/0190880.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779